


Exhibit 10.1

 

7 JUNE 2011

 

ANDREW DYSON

 

AFFILIATED MANAGERS GROUP LIMITED

 

--------------------------------------------------------------------------------

 

SERVICE AGREEMENT

 

--------------------------------------------------------------------------------

 

[g70002kgi001.jpg]

Freshfields Bruckhaus Deringer LLP

 

--------------------------------------------------------------------------------


 

CONTENTS

 

CLAUSE

 

PAGE

 

 

 

1.

DEFINITIONS

1

2.

TERM AND JOB DESCRIPTION

2

3.

DUTIES

2

4.

SALARY

3

5.

ANNUAL BONUS

3

6.

ELIGIBILITY FOR EQUITY COMPENSATION

4

7.

EXPENSES

4

8.

BENEFITS; COMPENSATION STRUCTURE GENERALLY

5

9.

HOLIDAY

5

10.

SICKNESS AND OTHER INCAPACITY

5

11.

OTHER INTERESTS

6

12.

DISCIPLINARY AND GRIEVANCE PROCEDURES

6

13.

TERMINATION

6

14.

SUSPENSION AND GARDENING LEAVE

8

15.

RESTRAINT ON ACTIVITIES OF EMPLOYEE AND CONFIDENTIALITY

8

16.

POST-TERMINATION COVENANTS

9

17.

WAIVER OF RIGHTS

10

18.

CONTRACTS (RIGHTS OF THIRD PARTIES) ACT 1999

11

19.

MISCELLANEOUS

11

 

--------------------------------------------------------------------------------


 

THIS AGREEMENT is made on 7 June 2011

 

BETWEEN

 

(1)                                 AFFILIATED MANAGERS GROUP LIMITED which has
its registered office at 17 Old Park Lane, 7th Floor, London W1K 1QT (the
Company); and

 

(2)                                 ANDREW DYSON of 43 The Marlowes, St Johns
Wood, London NW8 6NB (the Employee)

 

IT IS AGREED as follows:

 

1.                                      DEFINITIONS

 

In this Agreement the following expressions have the following meanings:

 

AMG means Affiliated Managers Group, Inc., the parent company of the Company;

 

Confidential Information means any confidential information received or acquired
by the Employee from the Company or any Group Company or any of its or their
partners, members, directors, employees, affiliates, customers or clients in
pursuance of the Employee’s duties under this Agreement; which the Employee knew
or ought reasonably to have known to be confidential concerning the business or
affairs of (a) the Company, (b) any Group Company or (c) any of its or their
partners, members, directors, employees, affiliates, customers or clients,
including but not limited to information regarding trade secrets, marketing
plans and strategies, business methods, business plans, processes, formulations,
technical data, reports and forecasts, customer and client lists and
information, hardware, software (including computer-based files and databases
and other related applications), network, costs and pricing, finances, systems,
information relating to portfolio investments or mandates, or potential
portfolio investments or mandates, and lists and information concerning actual
or possible investors in an entity managed, proposed to be managed or advised by
the Company or any Group Company, and all non-public, competitively or
technically valuable information;

 

Effective Date means 6 July 2011;

 

Employment means the Employee’s employment in accordance with the terms and
conditions of this Agreement;

 

Group Company means AMG or any holding company (as defined in the Companies Act
2006) or subsidiary (as defined in the Companies Act 2006) of AMG or any
subsidiary of any such holding company or any other company or limited liability
partnership or partnership or similar entity in which AMG or any holding company
or subsidiary of AMG directly or indirectly holds an ownership interest and
Group will be construed accordingly; and

 

Prospective Client means any person, firm, company or entity with whom the
Company or any Group Company was at any time during the period of 12 months
immediately prior to the Termination Date negotiating with for the supply of
goods or

 

1

--------------------------------------------------------------------------------


 

services by the Company or any Group Company or to whom the Company or any Group
Company had at any time during the period of 12 months immediately prior to the
Termination Date pitched for the supply of goods or services by the Company or
any Group Company.

 

2.                                      TERM AND JOB DESCRIPTION

 

2.1                               The Employee shall be employed as an Executive
Vice President and Head of Global Distribution.

 

2.2                               The Employment shall begin on the Effective
Date.  The Employee’s period of continuous employment for all statutory purposes
will also begin on the Effective Date.

 

2.3                               Subject to clause 13, the Employment will
continue until terminated by either party giving to the other six months’
written notice.

 

3.                                      DUTIES

 

3.1                               The Employee will be responsible for the
growth and development of the Group’s shared distribution platforms through
enhancing (and without disrupting) the Group’s established relationship
management model, including:

 

(a)                                 integrating the following holding company,
US and global distribution platform functions into a world class sales,
marketing and client service platform:

 

(i)

existing institutional sales platforms:

 

 

(ii)

holding company support efforts in operational and product areas;

 

 

(iii)

existing retail sales platforms:

 

(b)                                 positioning these platforms for growth after
integration as well as leading the development of, and execution of, future
distribution platforms (both institutional and retail); and

 

(c)                                  leading the development of shared
cross-affiliate product and distribution initiatives.

 

3.2                               The Employee shall also perform such other
duties consistent with the Employee’s position as may be assigned to him by the
Company from time to time.

 

3.3                               The Employee will initially report to the
Group’s President in relation to his management responsibilities (although the
Employee acknowledges and agrees that reporting lines may reasonably be changed
by AMG from time to time).

 

3.4                               The Employee’s working hours shall be such
hours as may be necessary to properly perform the Employee’s duties.

 

2

--------------------------------------------------------------------------------


 

3.5                               The Employee agrees, in accordance with
Regulation 5 of the Working Time Regulations 1998 (the Regulations), that the
provisions of Regulation 4(1) do not apply to him, and that the Employee shall
give the Company three months’ notice in writing if the Employee wishes
Regulation 4(1) to apply to him.

 

3.6                               The Employee will be based in the Company’s
principal UK office or such other location at which the Company may from time to
time require, although it is expected that he will be required to travel and
work globally as necessary or appropriate for the proper performance of the
Employee’s duties under the Employment.  For the avoidance of doubt, the Company
and Employee agree that in the event the Employee is required to move from the
London office prior to the end of 2012 and declines to move, the Employee will
nevertheless be entitled to the bonuses referenced in clause 5.3 herein, and the
notice term in clause 2.3 (or alternative provision under clause 13.2).

 

3.7                               The Employee agrees to act in accordance with
all applicable laws and regulatory requirements, both in and outside the UK.

 

4.                                      SALARY

 

4.1                               The Employee’s initial salary is £214,000
(less any required deductions) on an annualized basis.  The salary will be
reviewed annually during the Employment, with the first review expected to take
place at 2011 calendar year-end.  No salary review will be undertaken after
notice has been given by either party to terminate the Employment.  The Company
is under no obligation to increase the Employee’s salary following a salary
review, but will not decrease it.

 

4.2                               The Employee’s salary will accrue on a daily
basis, and will be payable in advance in equal monthly instalments.

 

4.3                               The Employee agrees that, pursuant to Part II
of the Employment Rights Act 1996, the Company has the right to deduct from the
Employee’s salary and/or bonus any amount owed to the Company or any Group
Company by the Employee.

 

5.                                      ANNUAL BONUS

 

5.1                               The Employee is eligible to participate in the
Company’s discretionary bonus plan but, except as set out in clause 5.3 below,
the Employee has no contractual entitlement to receive any bonus.

 

5.2                               The factors that will be taken into account in
determining whether to award the Employee a discretionary bonus, and if so in
what amount, may include, but will not be limited to, the Company’s financial
performance as a whole, the Company’s need to retain the Employee in employment
and the Employee’s individual performance. The Employee’s individual performance
will be assessed by reference both to financial performance and performance in
meeting any other objectives set by the Company, including mutually agreeable
key performance indicators (KPIs), which will be set by the Employee and the
Company within three months of the Effective Date, and within three months of
the beginning of each calendar year thereafter.  The

 

3

--------------------------------------------------------------------------------


 

satisfactory achievement of these KPIs will be one of the factors used to assess
the Employee’s individual performance each year.

 

5.3                               For each of the calendar years 2011 and 2012,
and subject to clause 5.4, the Employee will be paid a minimum annualised bonus
of £918,000 (as applicable, the Guaranteed Bonus or Guaranteed Bonuses),
pro-rated for actual service time (i.e., in 2011, from July 6-December 31) less
any required deductions.  Notwithstanding any other provision of this agreement
(including clause 8.3), the Guaranteed Bonuses shall be paid entirely in cash,
and shall not be deferred.

 

5.4                               Except as set out in this clause 5.4, the
Employee will only be eligible to receive payment of any discretionary bonus if
he is in the Company’s employment at the date of payment (which will normally be
in January of the year following the year in which the bonus relates) and he has
not given or received notice to terminate his employment in accordance with
clause 2 or clause 13 of this Agreement or otherwise.  Notwithstanding the
above, the Employee will remain entitled to any unpaid Guaranteed Bonus where
his employment is terminated by the Company (or he is under notice of
termination from the Company) before the payment date for the Guaranteed Bonus
unless such termination has taken effect or notice has been given in accordance
with clause 13.3 of this Agreement or for any other reason justifying summary
termination at law.

 

5.5                               Payment of a bonus in any year does not give
rise to any obligation on the Company to make a payment in any subsequent or
future year.

 

6.                                      ELIGIBILITY FOR EQUITY COMPENSATION

 

6.1                               The Employee will also be eligible to
participate in the AMG Long-Term Equity Interests Plan (the LTEIP).  The
Employee shall be granted an award of 71.43 Units (or its equivalent) under the
LTEIP, under terms substantially similar to those described in Exhibit A to this
Agreement.  Any further grants under the LTEIP are at AMG’s discretion.  For the
avoidance of doubt, the Company and Employee agree that regardless of the final
terms of the initial LTEIP grant, the Company will ensure that either (i) the
Employee is not taxed upon the grant of the Units or (ii) in the event that the
Employee is deemed under applicable laws or with the prior agreement of the
Company elects to be taxed upon grant of the Units, the Employee is held
harmless for any income tax and social security contributions payable by him as
a consequence of the initial LTEIP grant.

 

6.2                               The Employee shall be eligible to participate
in the AMG 2011 Stock Option and Incentive Plan (the SOIP).  The Employee shall
be granted options over 50,000 shares of common stock of AMG with a par value of
$.01 per share under the SOIP, under the terms described in Exhibit B to this
Agreement.  Any further grants under the SOIP are at AMG’s discretion.

 

7.                                      EXPENSES

 

The Company will reimburse (or procure the reimbursement of) all out-of-pocket
expenses properly and reasonably incurred by the Employee in the course of the
Employee’s Employment subject to production of receipts or other appropriate

 

4

--------------------------------------------------------------------------------


 

evidence of payment, in accordance with the Company’s policies from time to time
in force.

 

8.                                      BENEFITS; COMPENSATION STRUCTURE
GENERALLY

 

8.1                               The Company will provide a set of benefits for
which the Employee will be eligible.

 

8.2                               Subject to clause 8.3, such benefits shall
include health insurance, life insurance, retirement plan benefits, long-term
disability and travel insurance.

 

8.3                               The compensation and benefits structure may be
adjusted from time to time (including adjustments to amounts and rates, timings
of payment and types of benefits offered), at the Company’s absolute discretion.

 

9.                                      HOLIDAY

 

9.1                               The Employee is entitled to 25 working days’
paid holiday (on an annualized basis) per calendar year during the Employment
(in addition to public holidays in England), to be taken at a time or times
convenient to the Company. The right to paid holiday will accrue pro-rata during
each calendar year of the Employment, and the Employee’s amount of paid holiday
will be pro-rated for partial calendar years.

 

9.2                               Up to a maximum of 5 days’ accrued but untaken
holiday may be carried forward to the next calendar year.  Subject to clause 9.3
the Employee have no entitlement to be paid in lieu of accrued but untaken
holiday.

 

9.3                               On termination of the Employment, the
Employee’s entitlement to accrued holiday pay shall be calculated on a pro-rata
basis (which calculation shall be made on the basis that each day of paid
holiday is equivalent to 1/260 of the Employee’s salary).  If the Employee has
taken more working days’ paid holiday than the Employee’s accrued entitlement,
the Company is authorised to deduct the appropriate amount from the Employee’s
final salary instalment (which deduction shall be made on the basis that each
day of paid holiday is equivalent to 1/260 of the Employee’s salary.)

 

10.                               SICKNESS AND OTHER INCAPACITY

 

10.1                        Subject to the Employee’s compliance with the
Company’s policy on notification and certification of periods of absence from
work, the Employee will continue to be paid the Employee’s full salary during
any period of absence from work due to sickness, injury or other incapacity, up
to a maximum of 12 weeks in aggregate (or such longer period as necessary for
insurance coverage under the Company’s policies to begin, and provided that such
period does not exceed 26 weeks) in any period of 52 consecutive weeks.  Such
payment will be inclusive of any statutory sick pay payable in accordance with
applicable legislation in force at the time of absence.

 

5

--------------------------------------------------------------------------------


 

10.2                        The Employee will not be paid during any period of
absence from work (other than due to holiday, sickness, injury or other
incapacity) without the prior permission of the Company.

 

11.                               OTHER INTERESTS

 

During the Employment the Employee will not (without the Company’s prior written
consent) be directly or indirectly engaged, concerned or interested in any other
business activity, trade or occupation. Consent given in accordance with this
clause may be withdrawn at any time.

 

12.                               DISCIPLINARY AND GRIEVANCE PROCEDURES

 

Details of the Company’s disciplinary and grievance procedures are available
upon request.  These procedures do not form part of the Employee’s contract of
employment.

 

13.                               TERMINATION

 

13.1                        Either party may terminate the Employment in
accordance with clause 2.3.

 

13.2                        The Company may, in its sole discretion, terminate
the Employment at any time with immediate effect and pay a sum in lieu of notice
(the Payment in Lieu). The Payment in Lieu shall be equal to:

 

(a)                                 the basic salary which the Employee would
have been entitled to receive under this Agreement during the notice period
referred to at clause 2.3 if notice had been given (or, if notice has already
been given, during the remainder of the notice period) (the Relevant Period);

 

(b)                                 any employer contributions in respect of
insurances and pension contributions provided pursuant to clause 8 which the
Employee would have been entitled to receive for the Relevant Period; and

 

(c)                                  any unpaid Guaranteed Bonus to which the
Employee is entitled in accordance with clause 5.4.

 

For the avoidance of doubt, the Employee will not be entitled to receive any
payment in addition to the Payment in Lieu in respect of (i) any holiday
entitlement that would have accrued during the period for which the Payment in
Lieu is made; or (ii) save in respect of any Guaranteed Bonus to which the
Employee is entitled in accordance with clause 5.4, any bonus payment that might
otherwise have been due during the period for which the Payment in Lieu is made.

 

The Payment in Lieu shall be subject to such deductions as may be required by
law.

 

13.3                        The Company may also terminate the Employment
immediately and with no liability to make any further payment to the Employee
(other than in respect of amounts accrued due at the date of termination) if the
Employee:

 

6

--------------------------------------------------------------------------------


 

(a)                                 commits any serious or (after warning)
repeated breach of any material obligation under this Agreement or the
Employment;

 

(b)                                 is guilty of serious misconduct which, in
the Company’s reasonable opinion, has damaged or may damage the business or
affairs of the Company or any other Group Company;

 

(c)                                  is guilty of conduct which, in the
Company’s reasonable opinion, brings or is likely to bring the Employee, the
Company or any other Group Company into disrepute;

 

(d)                                 is convicted of a criminal offence (other
than a road traffic offence not subject to a custodial sentence);

 

(e)                                  is disqualified from acting as a director
of a company by order of a competent court; or

 

(f)                                   is declared bankrupt or make any
arrangement with or for the benefit of the Employee’s creditors or an
administration order is made against the Employee under the County Courts Act
1984.

 

This clause shall not restrict any other right the Company may have (whether at
common law or otherwise) to terminate the Employment summarily.

 

Any delay by the Company in exercising its rights under this clause shall not
constitute a waiver of those rights.

 

13.4                        On termination of the Employment for whatever reason
(and whether in breach of contract or otherwise) the Employee will:

 

(a)                                 immediately deliver to the Company all
books, documents, papers, computer records, computer data, credit cards,
apparatus, equipment and any other property relating to the business of or
belonging to the Company or any other Group Company which is in the Employee’s
possession or under the Employee’s control.  The Employee is not entitled to
retain copies or reproductions of any documents, papers or computer records
relating to the business of or belonging to the Company or any other Group
Company; and

 

(b)                                 immediately pay to the Company or, as the
case may be, any other Group Company all outstanding loans or other amounts due
or owed to the Company or any Group Company.  The Employee confirms that, should
he fail to do so, the Company is to be treated as authorised to deduct from any
amounts due or owed to the Employee by the Company (or any other Group Company)
a sum equal to such amounts.

 

13.5                        The Employee will not at any time after termination
of the Employment represent himself as being in any way concerned with or
interested in the business of, or employed by, the Company or any other Group
Company.

 

7

--------------------------------------------------------------------------------


 

13.6                        Upon any termination of employment, the Employee
will be terminated from any and all offices, positions and directorships with
the Company and any of its Group Companies, and agrees to execute any documents
to effect such terminations.

 

14.                               SUSPENSION AND GARDENING LEAVE

 

14.1                        Where notice of termination has been served by
either party whether in accordance with clause 2.3 or otherwise, the Company
shall be under no obligation to provide work for or assign any duties to the
Employee for the whole or any part of the relevant notice period and may require
the Employee:

 

(a)                                 not to attend any premises of the Company or
any other Group Company; and/or

 

(b)                                 to refrain from business contact with any
customers, clients or employees of the Company or any Group Company; and/or

 

(c)                                  to take any holiday which has accrued under
clause 9 during any period of suspension under this clause 14.1.

 

The provisions of clause 11 shall remain in full force and effect during any
period of suspension under this clause 14.1.  The Employee will also continue to
be bound by duties of good faith and fidelity to the Company during any period
of suspension under this clause 14.1.

 

Any suspension under this clause 14.1 shall be on full salary and benefits (save
that the Employee shall not be entitled to earn or be paid any bonus other than
the Guaranteed Bonuses during any period of suspension).

 

14.2                        The Company may suspend the Employee from the
Employment during any period in which the Company is carrying out a disciplinary
investigation into any alleged acts or defaults of the Employee.  Such
suspension shall be on full salary and benefits (save that the Employee shall
not be entitled to earn or be paid any bonus during any period of suspension,
unless such investigation does not result in any adverse findings and so long as
the Company reinstates the Employee following such suspension on the same
employment terms in effect at the time of suspension).

 

15.                               RESTRAINT ON ACTIVITIES OF EMPLOYEE AND
CONFIDENTIALITY

 

The Employee will keep secret and will not at any time (whether during the
Employment or thereafter) use for the Employee’s own or another’s advantage, or
reveal to any person, firm, company or organisation and shall use the Employee’s
best endeavours to prevent the publication or disclosure of any Confidential
Information.

 

The restrictions in this clause shall not apply:

 

(a)                                 to any disclosure of information which is
already in the public domain otherwise than by breach of this Agreement;

 

8

--------------------------------------------------------------------------------


 

(b)                                 to any disclosure of information which was
known to, or in the possession of, the Employee prior to his receipt of such
information from the Company or any Group Company whenever so received;

 

(c)                                  to any disclosure of information which has
been conceived or generated by the Employee independently of any information or
materials received or acquired by the Employee from the Company or any Group
Company;

 

(d)                                 to any disclosure or use authorised by the
Company or required by the Employment or by any applicable laws or regulations,
provided that the Employee promptly notifies the Company when any such
disclosure requirement arises to enable the Company to take such action as it
deems necessary, including, without limitation, to seek an appropriate
protective order and/or make known to the appropriate government or regulatory
authority or court the proprietary nature of the Confidential Information and
make any applicable claim of confidentiality with respect hereto;

 

(e)                                  so as to prevent the Employee from using
his own personal skill, experience and knowledge in any business in which the
Employee may be lawfully engaged after the Employment is ended, so long as this
use is consistent with the Employee’s continuing obligations and duties to the
Company, including without limitation those set forth in this Agreement; or

 

(f)                                   to prevent the Employee making a protected
disclosure within the meaning of s43A of the Employment Rights Act 1996.

 

16.                               POST-TERMINATION COVENANTS

 

16.1                        For the purposes of clause 16 the term “Termination
Date” shall mean the date of the termination of the Employment howsoever caused
(including, without limitation, termination by the Company which is in
repudiatory breach of this agreement).

 

16.2                        The Employee covenants with the Company (for itself
and as trustee and agent for each other Group Company) that the Employee shall
not, whether directly or indirectly, on the Employee’s own behalf or on behalf
of or in conjunction with any other person, firm, company or other entity:

 

(a)                                 for the period of (subject to clause 16.3
below) 12 months following the Termination Date, solicit or entice away or
endeavour to solicit or entice away from the Company or any Group Company any
person, firm, company or other entity who is, or was, in the 12 months
immediately prior to the Termination Date, a client of the Company or any Group
Company with whom the Employee or his direct reports had personal contact or
business dealings during the course of the Employment in that 12-month period.
Nothing in this clause 16.2(a) shall prohibit the seeking or doing of business
not in direct or indirect competition with the business of the Company or any
Group Company;

 

9

--------------------------------------------------------------------------------


 

(b)                                 for the period of (subject to clause 16.3
below) 12 months following the Termination Date, have any business dealings with
or interfere with in any way any person, firm, company or other entity who is,
or was, in the 12 months immediately prior to the Termination Date, a client of
the Company or any Group Company with whom the Employee or his direct reports
had personal contact or business dealings during the course of the Employment in
that 12-month period.  Nothing in this clause 16.2(b) shall prohibit the seeking
or doing of business not in direct or indirect competition with the business of
the Company;

 

(c)                                  for the period of (subject to clause 16.3
below) 12 months following the Termination Date, have any business dealings with
or interfere with in any way any person, firm, company or other entity who is,
or was, in the 12 months immediately prior to the Termination Date, a
Prospective Client of the Company or any Group Company with whom the Employee or
his direct reports had personal contact or business dealings during the course
of the Employment in that 12-month period.  Nothing in this clause
16.2 (c) shall prohibit the seeking or doing of business not in direct or
indirect competition with the business of the Company; and

 

(d)                                 for the period of (subject to clause 16.3
below) 12 months following the Termination Date, solicit or entice away or
endeavour to solicit or entice away any individual who is employed or engaged by
the Company or any Group Company as an officer at Vice President level or above,
a principal or partner or a sales and marketing or portfolio-management employee
and with whom the Employee had business dealings during the course of the
Employment in the 12-month period immediately prior to the Termination Date.

 

16.3                        The period during which the restrictions referred to
in clauses 16.2(a), (b), (c) and (d) inclusive shall apply following the
Termination Date shall be reduced by the amount of time during which, if at all,
the Company suspends the Employee under the provisions of clause 14.1.

 

16.4                        The Employee agrees that if, during either the
Employment or the period of the restrictions set out in clauses 16.2(a), (b),
(c) and (d) inclusive (subject to the provisions of clause 16.3), the Employee
receives an offer of employment or engagement, the Employee will provide a copy
of clause 16 to the offeror as soon as is reasonably practicable after receiving
the offer.

 

16.5                        The Employee will also be subject to various
post-termination restrictions by virtue of his participation in the SOIP,
pursuant to the terms of the SOIP.

 

17.                               WAIVER OF RIGHTS

 

If the Employment is terminated by either party and the Employee is offered
re-employment by the Company (or employment with another Group Company) on terms
no less favourable in all material respects than the terms of the Employment

 

10

--------------------------------------------------------------------------------


 

under this Agreement, the Employee shall have no claim against the Company in
respect of such termination.

 

18.                               CONTRACTS (RIGHTS OF THIRD PARTIES) ACT 1999

 

18.1                        Subject to clause 18.2, a person who is not a party
to this Agreement shall have no right under the Contracts (Rights of Third
Parties) Act 1999 to enforce any of its terms.

 

18.2                        AMG shall have the right under the Contracts (Rights
of Third Parties) Act 1999 to enforce any of the terms of this Agreement as if
it were a party to this Agreement.

 

19.                               MISCELLANEOUS

 

19.1                        This Agreement, together with any other documents
referred to in this Agreement, constitutes the entire agreement and
understanding between the parties, and supersedes all other agreements both oral
and in writing between the Company and the Employee.  The Employee acknowledge
that he has not entered into this Agreement in reliance upon any representation,
warranty or undertaking which is not set out in this Agreement or expressly
referred to in it as forming part of the Employee’s contract of employment.

 

19.2                        The Employee represents and warrants to the Company
that he will not by reason of entering into the Employment, or by performing any
duties under this Agreement, be in breach of any terms of employment with a
third party whether express or implied or of any other obligation binding on the
Employee.

 

19.3                        Any notice to be given under this Agreement to the
Employee may be served by being handed to the Employee personally or by being
sent by recorded delivery first class post to the Employee at the Employee’s
usual or last known address; and any notice to be given to the Company may be
served by being left at or by being sent by recorded delivery first class post
to its registered office for the time being.  Any notice served by post shall be
deemed to have been served on the day (excluding Sundays and public and bank
holidays) next following the date of posting and in proving such service it
shall be sufficient proof that the envelope containing the notice was properly
addressed and posted as a prepaid letter by recorded delivery first class post.

 

19.4                        This Agreement is governed by, and shall be
construed in accordance with, the laws of England.

 

SIGNED by

)

/s/ Andrew Dyson

ANDREW DYSON

)

7/6/11

 

 

 

 

 

 

SIGNED by

 

 

for and on behalf of

)

/s/ John Kingston, III

the COMPANY

)

7/6/11

 

11

--------------------------------------------------------------------------------
